Citation Nr: 0533328	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fracture, head of the left femur, with 
avascular necrosis, post-traumatic arthritis, and post-
operative healed residual scars, currently evaluated as 80 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

Service connection was granted for post-operative residuals 
of a fracture of the left femoral neck in October 1970.  

On January 24, 2001, the veteran requested an increase in the 
assigned disability rating.  In the April 2001 rating 
decision, the RO increased the disability rating for the left 
hip disability from 10 percent disabling to 30 percent 
disabling, effective January 24, 2001.  The veteran was 
notified of that rating decision on May 23, 2001.  The 
veteran filed a timely notice of disagreement as to the April 
2001 rating decision.  A Statement of the Case (SOC) was 
issued in February 2002.  The veteran perfected his appeal by 
way of a substantive appeal (VA Form 9) received on May 21, 
2002.

The veteran testified at a Travel Board hearing which was 
held in April 2004 before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In August 2004, the Board remanded the issue for further 
development.  In a July 2005 rating decision, the VA Appeals 
Management Center increased the disability rating for the 
left hip disability from 30 percent disabling to 80 percent 
disabling, effective January 24, 2001.  The left hip 
disability was recharacterized as residuals of fracture, head 
of the left femur, with avascular necrosis, post-traumatic 
arthritis, and post-operative healed residual scars.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In the August 2004 remand, the Board referred a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) to the RO for appropriate action.  In 
September 2005, the VA AMC received a VA Form 21-8940 
(veteran's application for increased compensation based on 
unemployability).  
This claim is referred to the agency of original jurisdiction 
for appropriate action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

In August 2004 and February 2005 statements, the veteran 
reported that he underwent a physical examination of his left 
hip on February 4, 2004, which was performed by a Dr. C. in 
McAllen, Texas, and was ordered by VA and performed under 
contract by QTC Medical Services.  An examination report is 
not of record.  

The Board notes that the veteran was thoroughly examined in 
June 2005 at the Frank M. Tejada VA Outpatient Clinic.  Based 
on the examination report, an 80 percent disability rating 
was assigned in July 2005.  That is the maximum schedular 
rating under available under Diagnostic Code 5255.  To the 
Board's knowledge, the veteran has not since communicated 
with VA.  

In the July 2005 supplemental statement of the case, the VA 
AMC considered the matter of referral of this issue for 
consideration of an extraschedular rating.  
The AMC found that the veteran's hip disability did not 
present an exceptional or unusual disability picture such as 
to warrant assignment of additional disability over and above 
the 80 percent which is currently assigned.

The United States Court of Appeals for Veterans Claims has 
held that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Because there is 
outstanding medical evidence that could conceivably be 
relevant to the matter of an extraschedular rating, the 
report of the February 2004 QTC Medical Services examination 
must be obtained.  

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should initially inquire of the 
veteran, through his accredited 
representative, whether he is satisfied 
with the currently assigned 80 percent 
rating or whether he wishes to continue 
his appeal.

2.  If the veteran wishes to continue his 
appeal, VBA should request from QTC 
Medical Services a copy of the physical 
examination done on February 4, 2004, 
which was referenced in communications 
from the veteran in August 2004 and 
February 2005.  The report of this 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed, VBA should again 
review the record and readjudicate the 
veteran's claim [along with the TDIU 
claim, if appropriate].  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion, legal 
or factual, as to the merits of the case.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

